DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities: Claim 15 recites “The structure of claim 9”. However, claim 9 has been cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Publication No. 2018/0373945 (hereinafter Wu) in view of Lee et al. U.S. Patent Publication No. 2003/0124757 (hereinafter Lee) and further in view of Trouboul U.S. Patent Publication No. 2019/0243113 (hereinafter Trouboul).
Consider claim 8, Wu teaches a light receiving stacked-hole structure comprising: a substrate (Figure 3, 130); a base light blocking layer disposed on a first surface of the substrate and having a first opening (Figure 3, a first layer 128 closer to 130, where layer 128 has first opening 128a) ; at least one overlying light blocking layer disposed on a side of the base light blocking layer away from the substrate and having a second opening filed with a light-transmissive defining member (Figure 3 and [0092], a second layer 128, where 128a is transmissive), and a transparent material layer disposed between the overlying light blocking layer and the base light blocking layer and in the first opening of the base light blocking layer (Figure 3 and [0092], light-transmitting layer 126 in between layers 128, where 128a is transparent), and an orthographic projection of the light-transmissive defining member on the substrate coincides with an orthographic projection of the first opening on the substrate (Figure 3, 128a corresponding to the first layer 128 closer to 130).
Wu does not appear to specifically disclose defining member is formed by using the base light blocking layer as a mask plate.
defining member is formed by using the base light blocking layer as a mask plate ([0029], mask defined by light-penetrating part and light-blocking part).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a mask with light blocking part as taught by Lee in order to form a pattern as suggested by Lee in [0024]. 
Wu and Lee does not appear to specifically disclose a transparent material layer disposed between the overlying light blocking layer and the base light blocking layer, and the transparent material layer disposed in the first opening of the base light blocking layer are formed as a single piece.
However, in a related field of endeavor, Trouboul teaches an optical element with diaphragm (abstract) and further teaches a transparent material layer disposed between the overlying light blocking layer and the base light blocking layer, and the transparent material layer disposed in the first opening of the base light blocking layer are formed as a single piece (Figure 3, between 8 and in the opening 6).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide one-piece transparent layer as taught by Trouboul with the benefit that one-piece optical element comprising an aperture diaphragm formed in the mass of the material making it possible to control the angle of the light rays passing through it, without altering them, which is simple and inexpensive to manufacture as suggested by Trouboul in [0007].

Consider claim 11, Wu, Lee and Trouboul teaches all the limitations of claim 8. In addition, Wu teaches the transparent material layer is further disposed between the substrate and the base light blocking layer (Figure 3, 126 in between 130 and 128).

Consider claim 12 Wu, Lee and Trouboul teaches all the limitations of claim 8. In addition, Wu teaches the light receiving stacked-hole structure comprises a plurality of the overlying light blocking layers (Figure 3, plurality of 120a), and the transparent material layer is further disposed between adjacent two overlying light blocking layers (Figure 3, plurality of 120a comprises plurality of 126 and 128, where 126 is transparent).
 
Consider claim 13, Wu, Lee and Trouboul teaches all the limitations of claim 12. In addition, Wu’s figure 3 do not appear to mention that the light receiving stacked-hole structure has a size of about 70 µm to about 120 µm in a direction perpendicular to the first surface of the substrate, and each transparent material layer has a thickness of about 15 µm to about 35 µm.
However, Wu teaches the light receiving stacked-hole structure 120 has a size in a direction perpendicular to the first surface of the substrate 130, and each transparent material layer 126 has a thickness in figure 3. Furthermore, Wu teaches in [0137], thickness of H1, H2 and H3 can be 50, 25 and 25 µm (see also figure 12). 
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). Therefore, it would be obvious to one of the ordinary skill in the art to provide a particular size in order to meet design choices.

Consider claim 16, Wu, Lee and Trouboul teaches all the limitations of claim 8. In addition, Wu teaches a fingerprint recognition device, comprising: a touch substrate (Figures 1 and 3 and [0078], 133), a back plate having a plurality of fingerprint recognition sensors (Figure 3 and [0082], 110-112), and a light receiving stacked-hole structure disposed between the touch substrate and the back plate (Figure 3, 120 in between 133 and 110), wherein the light receiving stacked-hole structure is the light receiving stacked-hole structure of claim 8 (Figure 3, 120 includes 128 and 126).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Lee and Trouboul as applied to claim 8 above, and further in view of Jung et al. U.S. Patent Publication No. 2019/0251378 (hereinafter Jung).
Consider claim 14, Wu, Lee and Trouboul teach all the limitations of claim 8. In addition, Wu teaches the light-transmissive defining member is made of a transparent material (figure 3, 126 and 128a).
Wu does not appear to specifically disclose transparent organic material.
However, in a related field of endeavor, Jung teaches a biometric information sensor (abstract) and further teaches transparent organic material [0140].
Therefore, it would have been obvious to one of the ordinary skill in the art to provide transparent organic material as taught by Jung in order to block electrical influences as suggested by Jung in [0140].

Consider claim 15, Wu, Lee and Trouboul teach all the limitations of claim 8. 
Wu does not appear to specifically disclose the transparent material layer comprises at least one of polyimide, over coat material, high transparent resin material, and transparent post spacer material.
However, Jung teaches transparent polyimide in [0140].
Therefore, it would have been obvious to one of the ordinary skill in the art to provide transparent polyimide material as taught by Jung in order to block electrical influences as suggested by Jung in [0140].

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new reference Trouboul.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621